In this action the plaintiff sued the Cardinet Fountain Brush Company to recover upon a promissory note given by that corporation, and included as defendants the names of a number of persons who, it was alleged, were stockholders of the corporation in certain amounts, giving at the same time the total subscribed capital stock of the corporation, and stating in the complaint, in so far as it referred to them, the amount that was due from each upon his stockholder's liability for this debt. The total amount of the debt was about three thousand dollars, and the stockholder's liability of Niels Lund, the respondent, was figured out in the complaint at about $111. Lund did not appear, and a judgment was taken against him for the said amount of his stockholder's liability, with some added interest. Learning of the judgment apparently, Lund then appeared, and moved the court to set aside the judgment upon the ground that the court had no jurisdiction over the subject matter of the action for the reason that, as far as he was concerned, the action was brought to recover a less amount than three hundred dollars. Before that motion could be brought on to hearing, it appears that the plaintiff procured a satisfaction of the judgment by proceedings against some other defendants, so that when the motion did come on to be heard it appeared that the judgment had been satisfied, whereupon the court denied that motion. Thereupon defendant Lund made another motion before the court to set aside the satisfaction and the judgment. The court granted the motion as to the judgment, whereupon the plaintiff appeals from that order.
At the threshold the respondent calls attention to the fact that since this judgment against him was for less than the sum of three hundred dollars, and since the demand in the complaint for that judgment was for less than three hundred dollars, this court has no jurisdiction of the appeal, because the jurisdiction of this court is limited to cases where the demand amounts to three hundred dollars (Code Civ. Proc., *Page 495 
sec. 52); and the respondent cites as upholding his contention the case of Gorton v. Ferdinando, 64 Cal. 11, [27 P. 941].
We are of the opinion that this court has no jurisdiction of the appeal; and since that question stands upon the threshold of the matter it would be idle to go further into the merits of the case. The appeal is therefore dismissed.